Loche, Judge,
however, rr; cf c, contrary opinion, ando ltd he ought not to be charged with interest, for that he was not bound to refund exceeding the value he had received • s.i.l it:dependent of that, an executor delivering over the property, was liable to creditors for the value, and no more,
N.B. In the suit of Hostler’s executors vs. Smith, executor of Rowan, defendant, pleaded, that the property tiras delivered over in 15T83, to MfK'uisie and others — —and Loche derided, that such delivery over did not amount to an adruHiistnuton ; ■máúie more so, as Smith had notice of Hostlei’s debt-